 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 1 of 8 PageID #: 202




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

JONNY ALEXANDER REYES MARTINEZ                                                        PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:19-CV-38-JHM

JASON WOOSLEY                                                                       DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the motion for summary judgment filed by Defendant

Jason Woosley (DN 24). For the following reasons, the Court will grant Defendant’s motion.

                                I. STATEMENT OF THE CASE

       Plaintiff Jonny Alexander Reyes Martinez was a pretrial detainee at the Grayson County

Detention Center (GCDC) at the time pertinent to this action. He sued Defendant GCDC Jailer

Woosley in his individual and official capacities. He alleged that on March 15, 2018, his right

shoulder was injured while in a van driven by a corrections officer (CO). Plaintiff stated that,

once back at GCDC, he requested medicine for his pain from the medical unit. He stated, “They

put me on a pill to ease my pain.” He further stated that after a few days they “gave me a pill

that harm me,” explaining that the morning after taking the new pill “my entire body started

itching. The CO took me to medical and from there I was taking to the hospital. At the hospital,

the doctor told me I was giv[en] a Tylenol and that [was] the cause of my symptoms.” Plaintiff

further stated that he was released from the hospital and taken back to GCDC but was rushed

back to the hospital because his symptoms worsened. He alleged that, at the request of the

doctor, he was transferred from that hospital to a hospital in Louisville. He stated that he was

told that on the way to the hospital he nearly suffered cardiac arrest; that he was in a coma for

two hours; and that he was hospitalized for six days.
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 2 of 8 PageID #: 203




       Plaintiff alleged that GCDC was aware that he is allergic to Tylenol “but yet gave me the

pill because they didn’t have what I was normally tak[ing].”

       On initial review, the Court allowed the claim against Defendant in his official capacity

to continue. The Court provided an opportunity for Plaintiff to amend the complaint to name the

person(s) responsible for giving him medication to which he was allergic. In response, Plaintiff

filed an amended complaint to add “medical staff.” Because “medical staff” is not a legal entity

capable of being sued, the Court dismissed the claims in the amendment. See DN 8.

                                I. PRELIMINARY MATTERS

       Before the Court turns to the merits of the summary-judgment motion, the Court will

address two requests contained within Plaintiff’s response (DN 26) to the summary-judgment

motion. Plaintiff’s response asks to amend his complaint to add “Doe/unknown defendants” and

for appointment of counsel. He states that he has attempted to obtain the names of individuals

responsible for giving him the wrong medicine “only to be ignored or totally denied access.”

However, as set forth below, the Court finds that Defendant is entitled to summary judgment

because Plaintiff failed to exhaust his administrative remedies, and the Court does not reach

Defendant’s argument as to the merits of the deliberate-indifference claim. Thus, Plaintiff’s

request to amend (DN 26) is DENIED. For the same reason, Plaintiff’s request for appointment

of counsel (DN 26) is DENIED.

                                         II. ANALYSIS

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party moving for summary judgment bears the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).



                                                2
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 3 of 8 PageID #: 204




       The moving party’s burden may be discharged by demonstrating that there is an absence

of evidence to support an essential element of the nonmoving party’s case for which he or she

has the burden of proof. Id. A moving party with the burden of proof who seeks summary

judgment faces a “substantially higher hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir.

2002). “[W]here the moving party has the burden -- the plaintiff on a claim for relief or the

defendant on an affirmative defense -- his showing must be sufficient for the court to hold that

no reasonable trier of fact could find other than for the moving party.” Calderone v. United

States, 799 F.2d 254, 259 (6th Cir. 1986) (internal quotation marks, citation, and emphasis

omitted). The party with the burden of proof “must show that the record contains evidence

satisfying the burden of persuasion and that the evidence is so powerful that no reasonable jury

would be free to disbelieve it.” Arnett, 281 F.3d at 561. “Accordingly, summary judgment in

favor of the party with the burden of persuasion ‘is inappropriate when the evidence is

susceptible to different interpretations or inferences by the trier of fact.’” Green v. Tudor, 685

F. Supp. 2d 678, 685 (W.D. Mich. 2010) (quoting Hunt v. Cromartie, 526 U.S. 541, 553 (1999)).

       Defendant argues that Plaintiff failed to exhaust his administrative remedies by failing to

file a grievance about his allegation that GCDC provided him with Tylenol. Defendant states

that at all relevant times, GCDC had a grievance procedure and that Plaintiff was provided a

copy of the Jail Handbook which includes the GCDC’s Inmate Grievance Policy and Procedure.

Defendant points out that Plaintiff filed five grievances while at GCDC, demonstrating that he

knew how to file a grievance. According to Defendant, only one grievance “even remotely

discuss[ed] his allegation that GCDC provided him Tylenol,” but it only requested the names of

GCDC medical staff on duty at the time. Defendant argues that it did not directly complain of

the alleged incident, which occurred nine months earlier. Defendant further argues that even if



                                                 3
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 4 of 8 PageID #: 205




any of the grievances related to the alleged incident, Plaintiff did not appeal GCDC’s responses

to the grievances even though the GCDC grievance policy required Plaintiff to submit an appeal

in writing within five days upon receipt of GCDC’s response.

        Among the attachments to the summary-judgment motion is the affidavit of Defendant

who avers in pertinent part that GCDC has a grievance procedure, a copy of which Plaintiff was

given, as evidenced by Plaintiff’s signature; that Plaintiff filed five grievances while at GCDC,

none of which complained of the allegations in the complaint; and that Plaintiff did not appeal

GCDC’s responses to any of his grievances. Also attached is the GCDC Jail Handbook and a

form indicating that Plaintiff received the Jail Handbook.

        Defendant also attached a grievance from Plaintiff dated January 13, 2019, in which

Plaintiff stated as follows:

        I have sent a few request forms out asking what the names of the medical staff
        that was on duty and there positions the dates of 4-4-18 and 4-5-18 when I was
        sent to the hospital and treated for being given the wrong medication. If you can
        get me the names of the medical staff those days and their positions as soon as
        possible I would appreciate it.

The response on that grievance form was as follows: “First of all medical records do not support

your allegation that you were given ‘the wrong medication’. Secondly, you are not entitled to

staff records.”

        In his response to the summary-judgment motion (DN 26), Plaintiff states, in pertinent

part, that when he was booked into GCDC by a woman known to him as Jennifer he told her that

he only spoke Spanish. He states that she filled in the question boxes on the intake form and that

“when she gave him the jail handbook he told her he could not read English and she told him

‘That’s ok, just sign it anyway.’”




                                                 4
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 5 of 8 PageID #: 206




       With regard to Defendant’s argument that he did not appeal the denial of the grievance,

Plaintiff argues that the grievance he filed in January 2019 concerned an emergency situation

because it was in connection with a medical emergency and that under the grievance procedure a

response to an emergency grievance is final; thus, he was not able to appeal it.

       In reply (DN 27), Defendant asserts that Plaintiff’s response was untimely. Defendant

further argues that Plaintiff’s statements as to what happened at booking are unsworn and

unsubstantiated. Defendant states that GCDC provided a Spanish version of the Jail Handbook.

Additionally, Defendant argues, that even if Plaintiff were not provided with a Spanish version

of the Jail Handbook, he filed other grievances during his incarceration at GCDC. Defendant

also disputes Plaintiff’s assertion that the January 2019 grievance related to an emergency

situation. Attached to the reply is another affidavit from Defendant who avers that when

Plaintiff was booked into GCDC, he was provided a copy of the Jail Handbook in Spanish which

included the Inmate Grievance Policy and Procedure in Spanish. Attached as an exhibit to the

affidavit is a title page from the GCDC Jail Handbook with Plaintiff’s signature.

       Plaintiff then filed a letter (DN 28), which appears to be a sur-reply. He takes issue with

Defendant’s characterization of his response as being late; suggests that Defendant’s reply was

late; and states that he does “swear that any and all statements made in relation to this action are

true.” He also states: “Defendant only presented the Court with a shell of the 2 pages the

Plaintiff was told to sign which contained nothing in it about the grievance procedure. See

attachment[.]” Attached is the title page of the Spanish version of the Jail Handbook followed

by what appears to be page 2 and page 15 of that Handbook.

       First, the Court notes that it does not consider any of the filings at issue here to be late.




                                                  5
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 6 of 8 PageID #: 207




       Turning to the issue of exhaustion, prisoner civil-rights cases are subject to the mandate

of the Prison Litigation Reform Act (PLRA) that “[n]o action shall be brought with respect to

prison conditions under [42 U.S.C.] § 1983 . . . by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). To exhaust a claim, a prisoner must proceed through all steps of a

prison’s or jail’s grievance process, because an inmate “cannot abandon the process before

completion and claim that he has exhausted his remedies.” Hartsfield v. Vidor, 199 F.3d 305,

309 (6th Cir. 1999). The Supreme Court held in Woodford v. Ngo, 548 U.S. 81, 93 (2006), that

failure to “properly” exhaust bars suit in federal court. “Proper exhaustion” means that the

plaintiff complied with the administrative “agency’s deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing some orderly structure

on the course of its proceedings.” Id. at 90-91.

       A prisoner is required “to make affirmative efforts to comply with the administrative

procedures,” and the Court will analyze “whether those efforts to exhaust were sufficient under

the circumstances.” Id. at 90 (internal quotation marks and citations omitted). “A plaintiff’s

failure to exhaust cannot be excused by his ignorance of the law or the grievance policy.”

Napier v. Laurel Cty., Ky., 636 F.3d 218, 222 n.2 (6th Cir. 2011) (citing cases).

       The Court finds that Plaintiff failed to file a grievance regarding his allegation that he

was given the wrong medicine. The GCDC grievance procedure provides that “[a] grievance

shall be made in the form of a written statement by the inmate promptly following the incident

. . . .” See DN 24-3 (emphasis added). The grievance policy also provides under the subtitle

“Contents” that “[t]he grievance shall state fully the time, date, names of the deputies or other

persons involved and pertinent details of the incident including the names of any witnesses.” Id.



                                                   6
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 7 of 8 PageID #: 208




The grievance Plaintiff filed nine months after he was allegedly given the wrong medicine

clearly concerns his attempt to determine staff names, not the alleged administration of the

wrong drug. It was not filed promptly after he was allegedly given the wrong medication;

instead, it was filed months later. Nor does it include content as outlined by the grievance

policy, such as the pertinent details of the incident in which the wrong medication was

administered.

        Even if the grievance could be considered to be about the alleged wrongful

administration of medicine, Defendant has demonstrated that Plaintiff did not appeal the denial

of that grievance, which is required under the policy. Plaintiff’s argument that no appeal was

necessary because it was an “Emergency Grievance” fails. The GCDC “Emergency Grievance”

procedure provides: “Grievances related to conditions or conduct that could pose serious and

immediate danger to the health and well-being of inmates/detainees shall be immediately related

to the Jailer or Chief Deputy by the supervisor on the shift receiving the emergency grievance for

consideration and resolution.” Id. (emphasis added). The grievance filed months after Plaintiff

allegedly received the wrong medication clearly does not meet the requirements to be considered

an “Emergency Grievance.”

       Moreover, the Court finds that Plaintiff was cognizant of the grievance policy as

evidenced by his having filed several grievances. In any event, the Sixth Circuit has rejected the

argument that the failure of a facility to explain the grievance policy or the PLRA excused the

inmate’s failure to exhaust. See Napier, 636 F.3d at 221-22 n.2.

       In Jones v. Bock, 549 U.S. 199, 216 (2007), the Supreme Court held that exhaustion

under the PLRA is an affirmative defense. Therefore, the heightened summary-judgment

standard set out above applies to Defendant’s motion for summary judgment based on the



                                                 7
 Case 4:19-cv-00038-JHM Document 29 Filed 01/07/21 Page 8 of 8 PageID #: 209




affirmative defense that Plaintiff failed to exhaust. The Court concludes that Defendant has met

his burden to show that Plaintiff did not fully exhaust his administrative remedies regarding his

claim. The Court will, therefore, grant summary judgment to Defendant.

                              III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that Defendant’s motion for summary judgment (DN 24) is

GRANTED.

        The Court will enter a separate Judgment dismissing this action.

Date:   January 7, 2021




cc:     Plaintiff, pro se
        Counsel of record
4414.009




                                                 8
